Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 7/28/2022 regarding application 17/109,180 filed on 12/2/2020.  
2. 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
6.	Claims 1-20 are rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1-18 of US Patent 10,042,578. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
17/109,180
10,042,578
1. A method for tiering migration for storage system optimization, the method comprising: determining to move data based on access counters to balance a workload between storage drives and storage tiers; establishing a connection with an interconnect application program interface based on determining to move the data; collecting and converting physical access counters based on establishing the connection with the interconnect application program interface; collecting heat map data based on collecting and converting the physical access counters; and calculating a tiering migration plan for an internal map change event based on collecting the heat map data.
1. A computer-implemented method for migrating data in a tiered storage system to improve system performance, wherein the tiered storage system includes at least one upper tier and one lower tier, and wherein at least one storage device is assigned to an upper tier and at least one storage device is assigned to a lower tier, and wherein data on a storage device includes one or more extents, and wherein each extent contains one or more grains, the method comprising: recording, by a computer, in a datastore, I/O activity of grains in extents of storage devices of the tiered storage system during a predefined time interval; for each extent: calculating, by the computer, from the recorded I/O activity, a mean heat value over grains in the extent during the predefined time interval, wherein a heat value of a grain is a numerical indication of frequency of access of the grain; and calculating, by the computer, from the recorded I/O activity, a spike heat indicator, which provides a numerical measure of non-uniformity of heat values of grains in the extent; identifying, by the computer, two extents in a lower tier with respective mean heat values that differ at most by a predefined threshold; migrating, by the computer, to an upper tier, the extent of the two extents in the lower tier that has a greater spike heat indicator; identifying, by the computer, two extents in an upper tier with respective mean heat values that differ at most by a predefined threshold; and migrating, by the computer, to a lower tier, the extent of the two extents in the upper tier that has a lesser spike heat indicator.


7.	Claims 1-20 are rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1-20 of US Patent 10,168,946. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
17/109,180
10,168,946
1. A method for tiering migration for storage system optimization, the method comprising: determining to move data based on access counters to balance a workload between storage drives and storage tiers; establishing a connection with an interconnect application program interface based on determining to move the data; collecting and converting physical access counters based on establishing the connection with the interconnect application program interface; collecting heat map data based on collecting and converting the physical access counters; and calculating a tiering migration plan for an internal map change event based on collecting the heat map data.
1. A computer-implemented method for migrating data in a tiered storage system to improve system performance, the method comprising: recording, by the computer, I/O activity of one or more subunits of one or more storage units of one or more storage devices of the tiered storage system; for one or more storage units: calculating, by the computer, from the recorded I/O activity, a mean heat value over the one or more subunits of a storage unit; and calculating, by the computer, from the recorded I/O activity, a spike heat indicator; identifying, by the computer, two or more storage units in a tier with respective mean heat values that differ at most by a predefined threshold; and migrating, by the computer, to another tier, the storage unit of the two or more storage units that has a greater spike heat indicator.


8.	Claims 1, 8, and 15 are rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claim 1 of US Patent 10,175,909. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
17/109,180
10,175,909
1. A method for tiering migration for storage system optimization, the method comprising: determining to move data based on access counters to balance a workload between storage drives and storage tiers; establishing a connection with an interconnect application program interface based on determining to move the data; collecting and converting physical access counters based on establishing the connection with the interconnect application program interface; collecting heat map data based on collecting and converting the physical access counters; and calculating a tiering migration plan for an internal map change event based on collecting the heat map data.
1. A computer-implemented method for migrating data in a tiered storage system to improve system performance, wherein the tiered storage system includes at least one upper tier and one lower tier, and wherein at least one storage device is assigned to an upper tier and at least one storage device is assigned to a lower tier, and wherein data on a storage device includes one or more extents, and wherein each extent contains one or more grains, the method comprising: recording, by a computer, in a datastore, I/O activity of grains in extents of storage devices of the tiered storage system during a predefined time interval, wherein a grain is a single block or a predefined number of blocks; for each extent: calculating, by the computer, from the recorded I/O activity, a mean heat value over grains in the extent during the predefined time interval, wherein a heat value of a grain is a numerical indication of frequency of access of the grain; calculating, by the computer, from the recorded I/O activity, a spike heat indicator, which provides a numerical measure of non-uniformity of heat values of grains in the extent, and wherein calculating the spike heat indicator of an extent comprises: smoothing consecutive heat values of grains in the extent by approximating the heat values with a smooth function; performing peak detection to identify peaks in the smoothed consecutive heat values; and computing spike heat indicators by summing magnitudes of second derivatives at the identified peaks or magnitudes of variations of first derivatives at the identified peaks; identifying, by the computer, two extents in a lower tier with respective mean heat values that differ at most by a predefined threshold; migrating, by the computer, to an upper tier, the extent of the two extents in the lower tier that has a greater spike heat indicator, wherein an upper tier comprises one or more solid state drive (SSD) storage devices, and wherein a lower tier comprises one or more devices selected from the group consisting of: hard disk drives (HDD) storage devices, tape drives, and cloud storage; identifying, by the computer, two extents in an upper tier with respective mean heat values that differ at most by a predefined threshold; and migrating, by the computer, to a lower tier, the extent of the two extents in the upper tier that has a lesser spike heat indicator.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karve et al.  (US Patent Application Publication 2018/0129443, hereinafter Karve), and in view of Kulkarni et al.  (US Patent Application Publication 2019/0013046, hereinafter Kulkarni).
As to claim 1, Karve teaches A method for tiering migration for storage system optimization, the method comprising: 
determining to move data based on access counters to balance a workload between storage drives and storage tiers [Migrating data in a tiered storage system. The tiered storage system includes an upper tier with at least one storage device and a lower tier with at least one storage device. Data on a storage device includes one or more extents, and each extent contains one or more grains. I/O activity of grains is recorded during a predefined time interval. For each extent, a mean heat value over grains in the extent during the predefined time interval is calculated from the recorded I/O activity, where a heat value is a numerical indication of frequency of access of a grain, and a spike heat indicator, which measures non-uniformity of heat values of grains in the extent is calculated. Two extents with mean heat values that differ at most by a predefined threshold are identified, and the extent with a greater spike heat indicator is migrated to an upper tier (abstract)]; 
establishing a connection with an interconnect application program interface based on determining to move the data [Data relocator 118 operates to migrate data between system storage devices, such as tier 1 storage 120, tier 2 storage 122, and tier 3 storage 124, based on a migration plan created by tiered storage management module 114, in accordance with an embodiment of the invention. Migration of data generally occurs concurrently with monitoring of I/O activity and storing of the monitor data by tiered storage management module 114 (¶ 0035)]; 
collecting and converting physical access counters based on establishing the connection with the interconnect application program interface [as shown in figures 2-6; This situation is illustrated in FIGS. 2A and 2B, which show access patterns for two extents, labeled Extent 1 (FIG. 2A) and Extent 2 (FIG. 2B). Extent 1 has 100 blocks 210 labeled 0-99, each of which was accessed 10 times (in a given time interval), and hence the heat map for Extent 1 might show, for example, a value of 1000. Extent 2 also has 100 blocks, of which 10 blocks 220 (labeled 40-49) were accessed 100 times and the remaining blocks were not accessed at all. Hence, the heat map for Extent 2 would also show a 1000. Current tiered storage systems typically treat both the blocks similarly, since, on average, blocks in both extents were accessed with the same frequency. In embodiments of the present invention, the disparity in workload distribution would cause Extent 2 to be a selected over Extent 1 as a candidate for promotion to a higher tier … (¶ 0037-0041)];
collecting heat map data at a flash translation layer based on collecting and converting the physical access counters [as shown in figures 2-6; … This " promotion" and "demotion" process is primarily based on the " heat," or I/O workload, of the extents. If an extent is deemed to be sufficiently " hot" to merit promoting it to an upper tier, a data relocator may move, or migrate, the extent to the upper tier. Conversely, if an extent is " cold," the data relocator may migrate it to a lower tier. In such data movement operations, tiered storage management systems generally rely on a "heat map" in deciding which extents to move. A heat map associates a workload activity metric referred to as a "heat value" with, typically, each extent in a logical volume. Tiered storage management systems may use various freely available or proprietary algorithms to compute heat values for a heat map (¶ 0016); In various embodiments of the invention, mean heat values for extents are enhanced with additional heat spike indicators, which provide a measure of the non-uniformity of I/O accesses among blocks in an extent. Heat spike indicators may be calculated in various ways, in accordance with embodiments of the invention. Heat spike indicators signal the prevalence of heat spikes in the pattern of I/O activity for blocks in a particular extent. Heat spike indicators may also include the magnitude of heat spikes, for example, the height of a spike above the mean heat value for the extent. The magnitude of a heat spike indicates how much the corresponding block may be overloaded compared to other blocks in the same extent. When executing a migration plan, the storage manager may include heat spike indicators when considering which candidates to select for promotion or demotions … (¶ 0040-0042); Kulkarni more expressively teaches collecting heat map data at a flash translation layer -- The information (e.g., read/write heat, latency, data type) may be logged by the storage devices 506 and communicated to the storage manager 504. The storage manager 504 (or the storage controller 502) may utilize the information to select storage devices for conversion after a defect is detected. Furthermore, read heat/write heat, data heat, etc. may be managed in a heat map, flash translation layer (FTL), etc. The above described selection criteria may be utilized across multiple devices, across a media surface (e.g., on a single disc), on an SSD, or any combination thereof (¶ 0046)]; and 
calculating a tiering migration plan for an internal map change event based on collecting the heat map data [… After the predefined monitoring interval, tiered storage management module 114 creates a migration plan, a plan for migrating extents between upper and lower tiers of storage, based on heat maps and other workload performance data generated by heat map utilities 116 from the monitor data. Tiered storage management module 114 may store the migration plan in heat datastore 126 and invoke data relocator 118 to execute the migration plan, while continuing to monitor I/O activity during the next monitoring interval (¶ 0031)].
	Regarding claim 1, Karve teaches heat map and software layers [… A heat map associates a workload activity metric referred to as a “heat value” with, typically, each extent in a logical volume. Tiered storage management systems may use various freely available or proprietary algorithms to compute heat values for a heat map (¶ 0016); FIG. 9 depicts abstraction model layers, in accordance with an embodiment of the present invention (¶ 0014); Referring now to FIG. 9, a set of functional abstraction layers provided by cloud computing environment 50 (FIG. 8) is shown. It should be understood in advance that the components, layers, and functions shown in FIG. 9 are intended to be illustrative only and embodiments of the invention are not limited thereto. As depicted, the following layers and corresponding functions are provided … (¶ 0090-0094)], but does not expressively teach collecting heat map data at a flash translation layer.
	However, Kulkarni specifically teaches collecting heat map data at a flash translation layer [The information (e.g., read/write heat, latency, data type) may be logged by the storage devices 506 and communicated to the storage manager 504. The storage manager 504 (or the storage controller 502) may utilize the information to select storage devices for conversion after a defect is detected. Furthermore, read heat/write heat, data heat, etc. may be managed in a heat map, flash translation layer (FTL), etc. The above described selection criteria may be utilized across multiple devices, across a media surface (e.g., on a single disc), on an SSD, or any combination thereof (¶ 0046)].
	Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to collect heat map data at a flash translation layer, as demonstrated by Kulkarni, and to incorporate it into the existing scheme disclosed by Karve, in order to efficiently support the flash memory system.
As to claim 2, Karve in view of Kulkarni teaches The method of claim 1, further comprising: determining to move a data block to a new location; transmitting a signal to a storage system to collect data from access heat counters; initiating the collection of the data from the access heat counters; translating a physical address to a logical address; copying the heat map data to the storage system; and parsing the heat map data [Karve -- as shown in figures 2-6; This situation is illustrated in FIGS. 2A and 2B, which show access patterns for two extents, labeled Extent 1 (FIG. 2A) and Extent 2 (FIG. 2B). Extent 1 has 100 blocks 210 labeled 0-99, each of which was accessed 10 times (in a given time interval), and hence the heat map for Extent 1 might show, for example, a value of 1000. Extent 2 also has 100 blocks, of which 10 blocks 220 (labeled 40-49) were accessed 100 times and the remaining blocks were not accessed at all. Hence, the heat map for Extent 2 would also show a 1000. Current tiered storage systems typically treat both the blocks similarly, since, on average, blocks in both extents were accessed with the same frequency. In embodiments of the present invention, the disparity in workload distribution would cause Extent 2 to be a selected over Extent 1 as a candidate for promotion to a higher tier … (¶ 0037-0041)].
As to claim 3, Karve in view of Kulkarni teaches The method of claim 1, wherein determining to move the data is made based on an input- output workload on extents in a last tiering cycle [Karve -- Current tiered storage management systems generally do not consider possible non-uniform distribution of grain level I/O activity when making data migration decisions. A non-uniform workload distribution may occur, for example, if an extent has some grains that are hot while most other grains are cold. A storage policy that, for example, bases migration decisions solely on average I/O workload over grains of extents may overlook cases in which storage performance may be improved by considering such workload non-uniformity … (¶ 0018-0025)].
As to claim 4, Karve in view of Kulkarni teaches The method of claim 1, wherein the physical access counters are converted to virtual logical block addresses [Karve -- A logical volume, also called logical unit number (LUN), is data storage that appears to a user as a single storage device, and which may be accessed using a continuous range of logical block addresses (LBAs), but may actually include multiple physical storage devices of different types. Data on a logical volume is stored as allocation units, or extents, which refers to units of data that are transferred to and from storage devices by storage controllers. An extent may contain one or more grains, which are smaller, configurable units of storage. A grain may be one or more blocks, which are the smallest addressable units of storage on a logical volume, or LUN. While extents may range from higher MBs to lower GBs, grains typically range from few KB s to single digit MBs (¶ 0003)].
As to claim 5, Karve in view of Kulkarni teaches The method of claim 1, wherein the heat map data contains a heat map for each input-output operation [Karve -- … This "promotion" and "demotion" process is primarily based on the "heat," or I/O workload, of the extents. If an extent is deemed to be sufficiently "hot" to merit promoting it to an upper tier, a data relocator may move, or migrate, the extent to the upper tier. Conversely, if an extent is " cold," the data relocator may migrate it to a lower tier. In such data movement operations, tiered storage management systems generally rely on a "heat map" in deciding which extents to move. A heat map associates a workload activity metric referred to as a "heat value" with, typically, each extent in a logical volume. Tiered storage management systems may use various freely available or proprietary algorithms to compute heat values for a heat map (¶ 0016)].
As to claim 6, Karve in view of Kulkarni teaches The method of claim 1, wherein the tiering migration plan includes moving extents identified at an extent level mapping to storage tiers [Karve -- Migrating data in a tiered storage system. The tiered storage system includes an upper tier with at least one storage device and a lower tier with at least one storage device. Data on a storage device includes one or more extents, and each extent contains one or more grains. I/O activity of grains is recorded during a predefined time interval. For each extent, a mean heat value over grains in the extent during the predefined time interval is calculated from the recorded I/O activity, where a heat value is a numerical indication of frequency of access of a grain, and a spike heat indicator, which measures non-uniformity of heat values of grains in the extent is calculated. Two extents with mean heat values that differ at most by a predefined threshold are identified, and the extent with a greater spike heat indicator is migrated to an upper tier (abstract)].
As to claim 7, Karve in view of Kulkarni teaches The method of claim 2, wherein the heat map data is parsed to obtain an extent level mapping [Karve -- as shown in figures 2A, 2B, 3A, an 3B]. 
As to claim 8, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 9, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 10, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 13, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.

Conclusion
10.	Claims 1-20 are rejected as explained above. 
11. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
August 11, 2022